* Corpus Juris-Cyc. References: Homicide, 30CJ, p. 444, n. 17. Witnesses, 40Cyc, p. 2584, n. 29.
Appellant, Jim Goss, was convicted of the crime of manslaughter in the circuit court of Carroll county, and sentenced to serve twelve years in the penitentiary. From that judgment he prosecutes this appeal.
One of the witnesses for the state was Money Braxton. Appellant contends that the testimony of this witness should have been excluded, because, before the trial, the witness was forced, by intimidation and fear, to confess knowledge of the facts to which he testified, which facts, if true, tended to show appellant's guilt. Appellant argues that the testimony of this witness is in the same attitude under the law as if it had been extorted from him by duress while he was on the witness stand. We do not think the contention was well founded. If duress was used to obtain the testimony of the witness, the fact of duress only went to his credibility like any other fact or circumstance which might have influenced his testimony. It did not render him incompetent as a witness. It only went to the credibility and weight of his evidence. Stallings v. State (Miss.), 107 So. 890.
The cases holding that a confession of guilt extorted by duress from a defendant charged with crime cannot be used against him have no application here. Those cases are founded on that clause of section 26 of our Constitution which provides that a defendant charged with crime shall not be compelled to give evidence against himself. Such evidence is not incompetent. The witness, Braxton, did not give evidence against himself. He was not being tried. He gave evidence against appellant. Although the evidence he gave may have been brought about by duress, nevertheless, it was admissible for whatever it was worth.
At the request of the state, a manslaughter instruction was given the jury. Appellant contends that there was no element of manslaughter in the case; that, under the evidence, only two verdicts could have been rendered — guilty of murder, or not guilty. *Page 424 
On the trial of a defendant for murder, where the evidence would sustain a verdict of guilty of murder, but not manslaughter, and the defendant is convicted of manslaughter, he cannot complain of the giving of a manslaughter instruction at the instance of the state. Callicoat v. State, 131 Miss. 169, 95 So. 318; Strickland v. State, 131 Miss. 169, 95 So. 318;Stevenson v. State, 136 Miss. 22, 100 So. 525; White v.State, 142 Miss. 484, 107 So. 755; Huston v. State,105 Miss. 414, 62 So. 421.
We find no reversible error committed by the trial court.
Affirmed.